                      THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF ALASKA


 SOVEREIGN IÑUPIAT FOR A                     Case No. 3:20-cv-00290-SLG
 LIVING ARCTIC, et al.,

                             Plaintiffs,

                      v.

 BUREAU OF LAND MANAGEMENT,
 et al.,

                           Defendants,

                and

 CONOCOPHILLIPS ALASKA,
 INC.,

             Intervenor-Defendant.


 MOTION FOR CLARIFICATION AND RECONSIDERATION REGARDING
THE SUPPLEMENT TO THE AGENCY RECORD AND SCHEDULE (Local Civ.
                          R. 7.3(h)

       Pursuant to Local Civil Rule 7.3(h), Plaintiffs respectfully request the Court’s

clarification and reconsideration of its Order re Briefing Schedule (ECF Doc. 65).

Plaintiffs understand the Court’s order to mean that the Court bifurcated the briefing and

timeline in this case, with the claims pertaining to Clean Water Act violations briefed on

a timeline separate from the remaining claims in the case. For the reasons explained

below, Plaintiffs respectfully request an amended order under Local Civil Rule 7.3(h) to


Sovereign Iñupiat for a Living Arctic v. BLM, Case No. 3:20-cv-00290-SLG            1


         Case 3:20-cv-00290-SLG Document 66 Filed 03/05/21 Page 1 of 7
clarify the next steps for this litigation and to prevent prejudice to Plaintiffs. Federal

Defendants do not oppose this motion; ConocoPhillips opposes this motion and will file a

response if authorized to do so by the Court under Local Civil Rule 7.3(h)(3).

       Plaintiffs Sovereign Iñupiat for a Living Arctic et al. and Federal Defendants filed

a Notice and Motion Regarding the Supplement to the Agency Record and Schedule for

briefing the merits of the present litigation regarding the Willow Master Development

Plan (Willow) (ECF Doc. 60). The administrative record for the U.S. Army Corps of

Engineers (the Corps) has not yet been filed in this case. 1 Plaintiffs’ and Federal

Defendants’ scheduling proposal sought to align Plaintiffs’ briefing schedule so the

entirety of Plaintiffs’ claims would be presented in a single opening brief for summary

judgment, while also ensuring the parties would have the full administrative record from

both BLM and the Corps prior to completing any briefing.

       Plaintiffs’ Amended Complaint includes National Environmental Policy Act

(NEPA) and Clean Water Act claims against the Corps. See First Am. and Supp. Compl.

at ¶¶ 201–21, 244–54. (ECF Doc. 36). Plaintiffs anticipate that the scope and content of

the Corps’ record will inform Plaintiffs’ briefing on the full range of legal claims against

the Corps, not solely the Clean Water Act claims. The bifurcated schedule for the Clean

Water Act claims and the Corps’ record could lead to Plaintiffs having to brief their


1
 The Corps’ Record of Decision was issued several months after the Bureau of Land
Management’s (BLM) approvals for Willow. Plaintiffs amended their complaint to add in
the claims against the Corps shortly after the Corps issued its final decision.

Sovereign Iñupiat for a Living Arctic v. BLM, Case No. 3:20-cv-00290-SLG               2


         Case 3:20-cv-00290-SLG Document 66 Filed 03/05/21 Page 2 of 7
NEPA claims against the Corps without yet having the complete administrative record

from the Corps.

       In addition, many of the legal concerns Plaintiffs have identified against both

Defendants are closely related. Plaintiffs’ claims against the Corps and BLM stem from

the same analyses under NEPA. As described in Plaintiffs’ Amended Complaint for

Declaratory and Injunctive Relief, the Corps’ relied fully on BLM’s NEPA analysis to

support its decisions to approve Willow. Id. at ¶¶ 184–88, 197–99. As a result, many of

the same underlying facts are at issue in Plaintiffs’ claims against the Corps and BLM,

and Plaintiffs anticipate there will be overlap in factual and legal aspects of the briefing

related to both the Corps and BLM. Id. at ¶¶ 201–21.

       The current bifurcated schedule and briefing poses a risk of prejudice to Plaintiffs.

As noted in Plaintiffs’ Complaint, BLM and the Corps sought to attribute their NEPA

obligations to the other agency throughout the process. Id. at 49. Both agencies have

independent but closely related obligations under NEPA, as well as their own obligations

under other statutes. Plaintiffs would be prejudiced by bifurcated briefing of the legal

issues in this case. Plaintiffs would be further prejudiced by being forced to brief all of

their NEPA claims against BLM and the Corps prior to seeing the administrative record

on behalf of the Corps, particularly given the overlapping issues with BLM’s failure to

take a hard look at impacts to aquatic resources under the Corps’ jurisdiction.




Sovereign Iñupiat for a Living Arctic v. BLM, Case No. 3:20-cv-00290-SLG              3


         Case 3:20-cv-00290-SLG Document 66 Filed 03/05/21 Page 3 of 7
       Allowing Plaintiffs to complete their briefing after the records for both the Corps

and BLM are complete, instead of on a bifurcated schedule, would also serve judicial

efficiency. Requiring Plaintiffs’ to file two briefs with the legal issues bifurcated would

not result in a decision on the merits in a shorter timeframe than a single brief. As

currently set out, the Defendants would likely be drafting multiple response briefs on

different timelines, and Plaintiffs would also be filing multiple reply briefs. Due to

existing overlap between the facts and law pertaining to claims against both Defendants,

briefing all of Plaintiffs’ claims in a single brief following completion of the

administrative record would be most efficient for the parties and the Court in considering

all of Plaintiffs’ claims and reaching resolution on the merits.

       At a minimum, Plaintiffs seek clarification regarding the timeframe for briefing

their NEPA claims against the Corps. The Court’s order set out a bifurcated timeline for

just Plaintiffs’ Clean Water Act claims, but did not account for Plaintiffs’ NEPA claims

against the Corps (Counts I-III). The Corps’ administrative record will include documents

necessary to brief both the Clean Water Act and NEPA claims against the Corps. Should

the Court deny this motion for reconsideration, Plaintiffs seek to clarify that the Court

intends for Plaintiffs to also brief their NEPA claims against the Corps at the same time

as the Clean Water Act claims.

       The Court’s order regarding the schedule is likely to prejudice Plaintiffs and

would lead to inefficiencies for the Court and the parties. Plaintiffs respectfully request


Sovereign Iñupiat for a Living Arctic v. BLM, Case No. 3:20-cv-00290-SLG                4


         Case 3:20-cv-00290-SLG Document 66 Filed 03/05/21 Page 4 of 7
the Court reconsider its order and adopt the following schedule for all of Plaintiffs’

Claims, which seeks to align briefing for all claims on the schedule set forth in the

Court’s order and ensures the parties will have the complete administrative record prior

to briefing:


   1. Federal Defendants will file the Corps’ administrative record on or before March

       12, 2021.

   2. Plaintiffs will inform Federal Defendants of any concerns with the Corps’

       administrative record on or before March 26, 2021 so that the parties may attempt

       to resolve disagreements regarding the content of the Corps’ administrative record

       informally and amongst themselves. If Plaintiffs have no concerns with the Corps’

       administrative record, then the parties shall submit a proposed briefing schedule

       on or before April 9, 2021.

   3. If necessary, Plaintiffs will file any motion to supplement the Corps’

       administrative record on or before April 2, 2021.

   4. If a motion is filed in accordance with paragraph 3 above, the deadline for any

       response to the motion shall be 14 days after service of the motion, and the

       deadline for any reply shall be 7 days after service of any response. The parties

       shall file a proposed briefing schedule within 7 days of the Court’s order on the

       motion to supplement.




Sovereign Iñupiat for a Living Arctic v. BLM, Case No. 3:20-cv-00290-SLG              5


         Case 3:20-cv-00290-SLG Document 66 Filed 03/05/21 Page 5 of 7
       Should the Court deny this motion, Plaintiffs respectfully request that the Court

clarify that its schedule regarding the Clean Water Act claims is also applicable to

Plaintiffs’ NEPA claims against the Corps.

              Respectfully submitted this 5th day of March, 2021,

                                          s/ Bridget Psarianos
                                          Bridget Psarianos (AK Bar No. 1705025)
                                          Suzanne Bostrom (AK Bar No. 1011068)
                                          Brook Brisson (AK Bar No. 0905013)
                                          Brian Litmans (AK Bar No. 0111068)
                                          TRUSTEES FOR ALASKA

                                          Attorneys for Plaintiffs




Sovereign Iñupiat for a Living Arctic v. BLM, Case No. 3:20-cv-00290-SLG           6


         Case 3:20-cv-00290-SLG Document 66 Filed 03/05/21 Page 6 of 7
                                  Certificate of Service

       I certify that on March 5, 2021, I caused a copy of the NOTICE REGARDING
TRANSCRIPTS to be electronically filed with the Clerk of the Court for the U.S.
District Court of Alaska using the CM/ECF system, which will send electronic
notification of such filings to the attorneys of record in this case. Attorneys of record not
registered in the CM/ECF system for this case will be served via electronic mail.

                                                  s/ Bridget Psarianos
                                                  Bridget Psarianos




Sovereign Iñupiat for a Living Arctic v. BLM, Case No. 3:20-cv-00290-SLG             7


        Case 3:20-cv-00290-SLG Document 66 Filed 03/05/21 Page 7 of 7
